               Case 1:21-mj-00041-BAM Document 3 Filed 05/07/21 Page 1 of 1

                                                                                               FILED
                                                                                              May 07, 2021
 1                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF CALIFORNIA


 2

 3

 4

 5

 6
                                    SEALED
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO.      1:21-mj-00041-BAM

12                                Plaintiff,             UNDER SEAL

13                          v.                           ORDER SEALING SUPPLEMENTAL AFFIDAVIT

14   ESMERELDA CABRERA CEJA,

15
                                 Defendant.
16

17          The United States having applied to this Court for the Supplemental Affidavit of Nathan Blevins
18 to be filed under seal to protect the defendant and the government’s ongoing investigation,
19          IT IS ORDERED that the Supplemental Affidavit of Nathan Blevins filed in the above-entitled
20 matter shall be filed with this Court under seal and not be disclosed pending further order of this court.

21 This supplement affidavit shall remain sealed after the complaint is unsealed, and the government is not

22 required to provide a copy to the defendant.

23    Dated: May 6 , 2021
24                                                           HONORABLE BARBARA A. MCAULIFFE
                                                             U.S. MAGISTRATE JUDGE
25

26

27

28

      Order Sealing Supplemental Affidavit               1
